1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   AARON RUFFIN,                                    )   Case No.: 1:18-cv-00912-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DENYING PETITION FOR WRIT OF
                                                      )   HABEAS CORPUS
13           v.                                       )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
14   J. CASTELLO, Warden,
                                                      )   ENTER JUDGMENT AND CLOSE CASE
15                  Respondent.                       )
                                                      )   ORDER DECLINING ISSUANCE OF
16                                                    )   CERTIFICATE OF APPEALABILITY
                                                      )
17
18           The petitioner was convicted of attempted murder, assault with a deadly weapon, assault with
19   great bodily injury, second degree robbery and misdemeanor delaying a peace officer. Because his
20   petition for writ of habeas corpus fails to raise a meritorious claim challenging his conviction, the
21   Court DENIES the petition.
22   I.      PROCEDURAL HISTORY
23           A jury convicted Petitioner of attempted murder, assault with a deadly weapon, assault with
24   great bodily injury, second degree robbery and misdemeanor delaying a peace officer. People v.
25   Ruffin, No. F069406, 2017 WL 527486, at *1 (Cal. Ct. App. Feb. 8, 2017). The jury found true that
26   Petitioner personally inflicted great bodily injury, and that Petitioner personally used a deadly or
27   dangerous weapon (a knife). (Id.) The trial court sentenced him to an aggregated prison term of 13
28   years. (Id.)

                                                          1
1               The Fifth District Court of Appeal conditionally reversed the judgment and remanded the

2    matter to the trial court with directions to conduct a Marsden1 hearing limited to addressing

3    Petitioner’s concerns regarding the DNA results. (Id. at *10.) On remand, on August 31, 2017, the trial

4    court denied Petitioner’s motion to appoint substitute counsel. (Doc. 36-14.) The trial court also

5    reinstated the judgment. (Id.)

6               Petitioner filed the instant federal habeas petition, on July 5, 2018, raising two instructional

7    error claims. (Doc. 1.) The Court conducted a preliminary review of the petition and directed

8    Respondent to file a response to the petition. (Doc. 5.) The next day, Petitioner filed a state habeas

9    petition in the Fifth District Court of Appeal alleging ineffective assistance of counsel. (Doc. 36-15.)

10              Petitioner then filed a motion to amend this action to add additional claims of ineffective

11   assistance of counsel. (Doc. 11.) He lodged an amended petition setting forth those grounds. (Doc.

12   12.) The Court struck the lodged amended petition because it failed to set forth all grounds for relief.

13   (Doc. 13.) The Court granted Petitioner leave to file a first amended petition that set forth all grounds

14   for relief. (Id.) In the meantime, the Court suspended the briefing schedule. (Id.)

15              Soon thereafter, the Fifth District Court of Appeal denied Petitioner’s state habeas petition

16   without prejudice. (Doc. 36-16.) Undettered, Petitioner filed a second state habeas petition in the Fifth

17   District Court of Appeal. (Doc. 36-17.)

18              Petitioner then filed a first amended federal habeas petition which set forth a claim of trial

19   court error that allegedly occurred during a Marsden hearing, and a claim of ineffective assistance of

20   counsel for failure to present favorable lab evidence to the jury. (Doc. 17.) Petitioner stated that the

21   two claims were unexhausted, and he moved for a stay and abeyance of the proceedings pending

22   exhaustion of those two claims. (Doc. 16.) The Court granted the stay of the proceedings and directed

23   Petitioner to file a motion to lift the stay once exhaustion was complete (Doc. 19.).

24              On October 23, 2018, Petitioner filed a motion entitled “Request to Lift the Stay and

25   Abeyance.” (Doc. 20.) He stated: “Lift the stay. I had a direct appeal for my case. The California

26   Supreme Court denied the Petition of Review that my appellate attorney. . . . There is [sic] no state

27
28
     1
         People v. Marsden, 2 Cal. 3d 118 (1970).

                                                             2
1    remedies to be exhausted.” (Doc. 20 at 2.) The Court construed this statement to mean Petitioner had

2    completed exhaustion of his additional claims. The Court granted Petitioner’s motion to lift the stay

3    and directed Petitioner to file a second amended federal habeas petition setting forth all exhausted

4    grounds for relief. (Doc. 21.)

5            Nevertheless, within a week, Petitioner filed a third state habeas petition in the Fifth District

6    Court of Appeal (Doc. 36-19) and two weeks later, filed a second amended federal habeas petition in

7    this Court. (Doc. 22.) Once again, the Court directed Respondent to file a response. (Doc. 23.)

8            Instead, Respondent moved to vacate the order directing Respondent to file a response. (Doc.

9    24.) Respondent noted that Petitioner had not exhausted his state remedies with respect to the claims

10   he raised in the second amended petition. (Id.) Respondent also noted that the two claims raised in the

11   second amended petition were currently being considered in the state habeas courts. (Id.)

12           The Fifth District Court of Appeal denied Petitioner’s second state habeas petition without

13   prejudice. (Doc. 36-18.) Petitioner also filed a request in the California Supreme Court to withdraw

14   his state habeas petition (Doc. 36-22), which the court granted. (Doc. 36-23.)

15           This Court vacated the order directing Respondent to file a response to the second amended

16   habeas petition on January 22, 2019. (Doc. 27.) The Court directed Petitioner to advise the Court

17   whether he chose to proceed with the unexhausted claim or if he would rather have the proceedings

18   stayed pending exhaustion of the two claims in the state courts. (Id.) Petitioner filed a notice stating

19   that he “choose[s] to proceed only with the exhausted claim.” (Doc. 33.) 2

20   II.     FACTUAL BACKGROUND

21           The Court adopts the Statement of Facts in the Fifth District Court of Appeal’s unpublished

22   decision3:

23           Appellant did not present any trial evidence. Below is a relevant summary of the
             prosecution's case.
24
             A. The victim.
25
26
27   2
      A week later, the Fifth District Court of Appeal denied Petitioner’s third state habeas petition. (Doc. 36-20.)
     3
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
28   Therefore, the Court will rely on the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir.
     2009).

                                                                3
1    In the early morning hours of September 4, 2013, Bryan Ponsen was found
     unconscious on the sidewalk next to the federal courthouse in Bakersfield,
2    California. He had been beaten. He was transported to a local medical center with
     head trauma, blood coming out of his mouth, and three puncture wounds. The three
3
     puncture wounds were bleeding and located on his upper back near the shoulder
4    blades. Two of the punctures were two inches deep and the other was three inches
     deep. Some of the puncture wounds had extended into a lung, collapsing it. He had
5    some undefined injury to his right knuckles. He had a significant amount of bleeding
     in his brain. He was placed on life support.
6
7    Neither medical personnel nor law enforcement found a knife with Ponsen. Police
     reviewed video footage from the courthouse and a nearby restaurant. A female, later
8    identified as Tashina Hughey, appeared in both videos. Police believed she might
     frequent that area, and they searched for her. On the same morning as Ponsen's
9    attack, police located Hughey and brought her in for questioning.
10
     B. Hughey's statements to police.
11   An interviewing detective observed a small cut above Hughey's hairline. Prior to the
     incident at the federal courthouse, she said she had an altercation with Ponsen near
12   a taco stand. He had propositioned her for sex and had taken items from her. She
     claimed he injured her on her forehead. After the altercation with Ponsen, Hughey
13
     made contact with Wilbert Robinson and appellant. She described Robinson as her
14   boyfriend and fiancé. She described appellant as "her protector." The three of them
     encountered Ponsen at the courthouse. Robinson did the initial confrontation.
15   Appellant and Robinson yelled they were going to "Whoop his" and then they started
     fighting. She said appellant joined the fight after Robinson slipped. She took two of
16
     Ponsen's bags.
17
     Without confirming it was a knife, Hughey believed Ponsen had held something in
18   his hand during the fight. She thought Robinson had held a knife. Robinson was
     hitting and kicking Ponsen. At the beginning of the interview, she said Robinson had
19   stabbed Ponsen. At some point during the interview, she said she did not want "to
20   put a case on" her boyfriend. At another point she said she did not "want to put a
     case on her friends." Towards the end of the interview, she said it was appellant who
21   did the stabbing. After the incident ended, she claimed appellant told Robinson that
     Robinson "should not have slit [Ponsen's] throat."
22
     C. Appellant and Robinson are arrested.
23
     Law enforcement located and arrested Robinson later on the same day of the assault.
24   He had a "utility knife" in his possession, which was seized. The blade was about
     three inches long and almost an inch wide. Approximately the next day, police took
25   photographs of Robinson's legs and bare torso, which were shown to the jury. Other
     than a "rash or abrasion" on the "inner elbow portion" of his right arm, he did not
26
     appear to have any injuries.
27
     Appellant was located the day after the attack. He was arrested after giving a false
28   name to police. An officer found and seized a knife inside a sheath which was

                                                 4
1    attached to appellant's belt. Black gloves were found in his pocket. In the video from
     the nearby restaurant, it appeared that appellant may have been wearing gloves on
2    his hands immediately after Ponsen's assault. A stain was seen on appellant's pants
     and shirt. Subsequent testing showed it was human blood. Although law
3
     enforcement requested DNA analysis in this case, no DNA results were introduced
4    into evidence. Appellant was photographed while he wore only boxer shorts. He did
     not appear to have any cuts or abrasions.
5
     D. Hughey's trial testimony.
6
     Hughey testified at trial pursuant to a plea agreement. She pled to an unspecified
7    felony conviction, which she understood was a strike offense, and she received
     "substantially less time" than she was originally facing as a codefendant in the
8    present matter. She admitted she was convicted of an unspecified felony offense
     almost a year prior to her trial testimony.
9
10   Hughey told the jury that Ponsen attacked her on a street early in the morning of
     September 4, 2013. He tried to drag her to a dark secluded alley. She ran away but
11   he pursued her. He punched her and she fought back, but he stabbed her in the
     forehead with an unknown object. She suffered a gash. He took her "tablet" and
12   smart phone before running away.
13
     After the attack, Hughey found appellant and Robinson. She told the jury that
14   Robinson was her fiancé and appellant was a friend. She told the two men what had
     happened with Ponsen. She claimed blood was coming down her face. The two men
15   were mad because she had been attacked. Robinson ran in one direction and
     appellant ran in another direction. The three met each other again and appellant
16
     reported that he had just talked to somebody who he believed "might be the person."
17   With appellant leading the way, they ran to that person's location.

18   The three found Ponsen near the federal courthouse. Hughey told the jury she saw
     all three men with knives. Robinson approached Ponsen, asking about Hughey's
19   belongings and what had happened. Ponsen yelled that he did not do anything, and
20   he swung at Robinson. Ponsen had "something" in his hand and he cut Robinson.
     They fought. Hughey confirmed that Robinson had his knife out, which he usually
21   carried in the pocket of his pants, but she claimed Robinson never did anything with
     it. Appellant joined the fight after Robinson was cut. Hughey said it was appellant
22   who stabbed Ponsen when appellant was dragging him to the ground. She described
     appellant's knife as a long dagger. Hughey saw both appellant and Robinson
23
     "stomping" Ponsen. She said Robinson stomped Ponsen after appellant "got him to
24   the ground" and was stabbing him. While the fighting was occurring, Hughey took
     a bag belonging to Ponsen to get her "stuff" back. She denied telling appellant or
25   Robinson that she was going to take Ponsen's property. She found her things in the
     bag, which also contained some of Ponsen's possessions. After the altercation, she
26
     gave the bag to Robinson. She denied that appellant ever possessed Ponsen's bag.
27
     E. The courthouse video.
28

                                                 5
1           The video from the federal courthouse appears without sound, and it captured only
            a portion of the crime because the camera in question was set to pan and rotate. The
2           date and time stamp indicated on the camera's image were accurate. The courthouse
            video was played for the jury.
3
4           In the video, Ponsen first appears next to the courthouse at approximately 12:43:55
            a.m. He stops, stands on the sidewalk, and occasionally goes through his pockets
5           and bags. At about 12:53:04 a.m., the video shows a man facing Ponsen and
            apparently speaking with him. When the camera pans back at 12:53:35, this man is
6
            gone. About two minutes later, at around 12:55:38 a.m., two men and a woman
7           approach and confront Ponsen. At trial, Hughey confirmed she was the woman
            appearing in the video, and Robinson first walked up to Ponsen. Appellant stands
8           nearby. Appellant appears to be the same man who approached Ponsen two minutes
            earlier.
9
10          At 12:55:41 a.m., Robinson appears to reach for something in or near his right hip
            as he faces Ponsen. One second later, as the camera pans away, Robinson is seen
11          moving towards Ponsen while Hughey and appellant stand nearby watching. When
            the camera returns to this area at 12:56:04 a.m., appellant is grappling with Ponsen,
12          and appellant appears to be striking Ponsen from behind while Robinson is
            watching. Based on the poor quality of the video, it is impossible to see if appellant
13
            has anything in his hands.
14
            At 12:56:06 a.m., appellant pulls and throws Ponsen onto the sidewalk. Ponsen does
15          not appear to be resisting. As Ponsen falls to the ground, Robinson is seen walking
            towards him. At 12:56:08 a.m., both Robinson and appellant are on top of Ponsen.
16
            Robinson appears to strike and kick Ponsen, who does not appear to be resisting.
17          Based on the camera angle, it is impossible to see appellant's specific actions. While
            this is happening, Hughey walks to Ponsen's belongings. She picks up a bag and
18          walks away.
19          At 12:56:34 a.m., Ponsen is lying motionless on the sidewalk. Appellant is standing
20          a few feet away while Robinson is stomping his left foot onto Ponsen's head. At
            12:56:37 a.m., the two men walk away from Ponsen, who lies motionless.
21
22   People v. Ruffin, 2017 WL 527486, at *1-3.

23   III.   DISCUSSION

24          A.       Jurisdiction

25          Relief by way of a petition for writ of habeas corpus extends to a person in custody pursuant to

26   the judgment of a state court if the custody is in violation of the Constitution, laws, or treaties of the

27   United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor, 529 U.S. 362, 375 n.

28   7 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed by the United States

                                                           6
1    Constitution. The challenged conviction arises out of the Kern County Superior Court, which is

2    located within the jurisdiction of this court. 28 U.S.C. § 2254(a); 28 U.S.C.§ 2241(d).

3           On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

4    1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its enactment.

5    Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases filed after

6    statute’s enactment). The instant petition was filed after the enactment of the AEDPA and is therefore

7    governed by its provisions.

8           B.       Legal Standard of Review

9           A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless the

10   petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision that was

11   contrary to, or involved an unreasonable application of, clearly established Federal law, as determined

12   by the Supreme Court of the United States; or (2) resulted in a decision that “was based on an

13   unreasonable determination of the facts in light of the evidence presented in the State court

14   proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003); Williams, 529

15   U.S. at 412-413.

16          A state court decision is “contrary to” clearly established federal law “if it applies a rule that

17   contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set of facts

18   that is materially indistinguishable from a [Supreme Court] decision but reaches a different result.”

19   Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-406).

20          In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that an

21   “unreasonable application” of federal law is an objective test that turns on “whether it is possible that

22   fairminded jurists could disagree” that the state court decision meets the standards set forth in the

23   AEDPA. The Supreme Court has “said time and again that ‘an unreasonable application of federal

24   law is different from an incorrect application of federal law.’” Cullen v. Pinholster, 563 U.S. 170, 203

25   (2011). Thus, a state prisoner seeking a writ of habeas corpus from a federal court “must show that

26   the state court’s ruling on the claim being presented in federal court was so lacking in justification that

27   there was an error well understood and comprehended in existing law beyond any possibility of

28   fairminded disagreement.” Harrington, 562 U.S. at 103.

                                                          7
1           The second prong pertains to state court decisions based on factual findings. Davis v.

2    Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

3    Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

4    petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the facts

5    in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539 U.S. 510, 520

6    (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s factual finding is

7    unreasonable when it is “so clearly incorrect that it would not be debatable among reasonable jurists.”

8    Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-1001 (9th Cir. 2004), cert.denied,

9    Maddox v. Taylor, 543 U.S. 1038 (2004).

10          To determine whether habeas relief is available under § 2254(d), the federal court looks to the

11   last reasoned state court decision as the basis of the state court’s decision. See Ylst v. Nunnemaker,

12   501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004). “[A]lthough we

13   independently review the record, we still defer to the state court’s ultimate decisions.” Pirtle v.

14   Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

15          The prejudicial impact of any constitutional error is assessed by asking whether the error had

16   “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

17   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007) (holding

18   that the Brecht standard applies whether or not the state court recognized the error and reviewed it for

19   harmlessness).

20          C.        Review of Petition

21          Petitioner raises the following claims for relief in the instant petition: (1) insufficiency of

22   evidence; (2) inadequate hearing under People v. Marsden, 2 Cal. 3d 118 (1970); and (3) ineffective

23   assistance of counsel.

24          1.        Insufficient Evidence

25          Petitioner alleges that he “was deprived of his sixth and fourteenth amendment rights to due

26   process, a fair trial and right to new counsel when trial counsel refused[d] to present DNA evidence

27   favorable to his defense.” (Doc. 22 at 5.) However, Petitioner failed to raise this claim to the Fifth

28   District Court of Appeal and to the California Supreme Court. This claim is unexhausted and subject

                                                          8
1    to dismissal. Nevertheless, the Court will address the claim since it is not colorable and therefore may

2    be denied. 28 U.S.C. § 2254(b)(2); Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005).

3           a. Legal Standard

4           The law on sufficiency of the evidence is clearly established by the United States Supreme

5    Court. Pursuant to the United States Supreme Court’s holding in Jackson v. Virginia, 443 U.S. 307

6    (1979), the test on habeas review to determine whether a factual finding is fairly supported by the

7    record is “whether, after viewing the evidence in the light most favorable to the prosecution, any

8    rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

9    Jackson, 443 U.S. at 319; see also Lewis v. Jeffers, 497 U.S. 764, 781 (1990). Thus, only if “no

10   rational trier of fact” could have found proof of guilt beyond a reasonable doubt will a petitioner be

11   entitled to habeas relief. Jackson, 443 U.S. at 324. Sufficiency claims are judged by the elements

12   defined by state law. Id. at 324, n. 16.

13          If confronted by a record that supports conflicting inferences, a federal habeas court “must

14   presume–even if it does not affirmatively appear in the record–that the trier of fact resolved any such

15   conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326. Circumstantial

16   evidence and inferences drawn from that evidence may be sufficient to sustain a conviction. Walters

17   v. Maass, 45 F.3d 1355, 1358 (9th Cir. 1995).

18          After the enactment of the AEDPA, a federal habeas court must apply the standards of Jackson

19   with an additional layer of deference. Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). In

20   applying the AEDPA’s deferential standard of review, this Court must presume the correctness of the

21   state court’s factual findings. 28 U.S.C. § 2254(e)(1); Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986).

22          In Cavazos v. Smith, 565 U.S. 1 (2011), the United States Supreme Court further explained the

23   highly deferential standard of review in habeas proceedings, by noting that Jackson

24          makes clear that it is the responsibility of the jury - not the court - to decide what
            conclusions should be drawn from evidence admitted at trial. A reviewing court may set
25          aside the jury's verdict on the ground of insufficient evidence only if no rational trier of
            fact could have agreed with the jury. What is more, a federal court may not overturn a
26          state court decision rejecting a sufficiency of the evidence challenge simply because the
            federal court disagrees with the state court. The federal court instead may do so only if
27          the state court decision was “objectively unreasonable.”

28          Because rational people can sometimes disagree, the inevitable consequence of this

                                                         9
1            settled law is that judges will sometimes encounter convictions that they believe to be
             mistaken, but that they must nonetheless uphold.
2
3    Id. at 2.
4            b. Analysis
5            After viewing the evidence in the light most favorable to the prosecution, a rational trier of fact
6    could have found the essential elements of the crime beyond a reasonable doubt. There was substantial
7    evidence for the crimes, including Tashina Hughey’s statements to police, her trial testimony and the
8    video of the attack.
9            Petitioner fails to explain how trial counsel’s refusal to present DNA evidence would have
10   impacted the jury’s determination. Petitioner fails to show that no rational trier of fact would have
11   agreed with the jury’s determination. The claim is conclusory and must be denied. Jones v. Gomez, 66
12   F.3d 199, 205 (9th Cir.1995) (Conclusory allegations of unconstitutionality are insufficient to state a
13   cognizable claim).
14           2.     Inadequate hearing under Marsden
15           Petitioner contends that the trial court conducted an inadequate Marsden hearing regarding his
16   complaint that his trial counsel failed to present favorable DNA evidence.
17           a. Legal Standard
18           The denial of a motion to substitute counsel implicates a defendant's Sixth Amendment right to
19   counsel and therefore is properly considered in a habeas proceeding. Bland v. California Dep't of
20   Corrections, 20 F.3d 1469, 1475 (9th Cir. 1994), cert. denied, 513 U.S. 947, 115 S. Ct. 357, 130 L. Ed.
21   2d 311 (1994), overruled on other grounds by Schell v. Witek, 218 F.3d 1017 (9th Cir.2000). It is well
22   settled that when a criminal defendant voices a seemingly substantial complaint about counsel, the
23   trial judge should make a thorough inquiry into the reasons for the defendant's dissatisfaction. See id.
24   at 1475-76; United States v. Robinson, 913 F.2d 712, 716 (9th Cir.1990). The Sixth Amendment,
25   however, guarantees effective assistance of counsel, not a "meaningful relationship" between an
26   accused and his counsel. See Morris v. Slappy, 461 U.S. 1, 14, 103 S.Ct. 1610, 75 L. Ed. 2d 610
27   (1983). The ultimate inquiry in a federal habeas proceeding is whether the petitioner's Sixth
28   Amendment right to counsel was violated. Schell v. Witek, 218 F.3d 1017, 1024-25 (9th Cir.2000) (en

                                                         10
1    banc). The habeas court considers whether the trial court's denial of or failure to rule on the motion

2    "actually violated [petitioner's] constitutional rights in that the conflict between [petitioner] and his

3    attorney had become so great that it resulted in a total lack of communication or other significant

4    impediment that resulted in turn in an attorney-client relationship that fell short of that required by the

5    Sixth Amendment." Id. at 1026.

6           b. Analysis

7           Petitioner contends that the trial court conducted an inadequate Marsden hearing. The Fifth

8    District Court of Appeal issued the last reasoned decision on this claim. People v. Ruffin, 2017 WL

9    527486, at *8-10. The Petitioner's claim with respect to the Marsden hearing is moot, as the Fifth

10   District Court of Appeal granted Petitioner relief on this claim by conditionally reversing the judgment

11   and ordering the trial court to conduct another Marsden hearing on remand. See, e.g., James v. Adams,

12   No. 1:07CV01110-JMDHC, 2009 WL 2905724, at *10 (E.D. Cal. Sept. 4, 2009). The trial court

13   conducted a hearing and determined that Petitioner was not entitled to substitute counsel. (See Doc.

14   36-14.) Accordingly, Petitioner is not entitled to relief on this claim.

15          3.      Ineffective Assistance of Counsel

16          a. Legal Standard

17          Effective assistance of counsel is guaranteed by the Due Process Clause of the Fourteenth

18   Amendment. Evitts v. Lucey, 469 U.S. 387, 391-405 (1985). Claims of ineffective assistance of

19   counsel are reviewed according to Strickland's two-pronged test. Strickland v. Washington, 466 U.S.

20   668, 687-88 (1984); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989); United States v. Birtle,

21   792 F.2d 846, 847 (9th Cir.1986); see also Penson v. Ohio, 488 U.S. 75(1988) (holding that where a

22   defendant has been actually or constructively denied the assistance of counsel altogether, the

23   Strickland standard does not apply and prejudice is presumed; the implication is that Strickland does

24   apply where counsel is present but ineffective).

25          To prevail, Petitioner must show two things. First, he must establish that counsel’s deficient

26   performance fell below an objective standard of reasonableness under prevailing professional norms.

27   Strickland, 466 U.S. at 687-88. Second, Petitioner must establish that he suffered prejudice in that

28   there was a reasonable probability that, but for counsel’s unprofessional errors, he would have

                                                          11
1    prevailed on appeal. Id. at 694. A “reasonable probability” is a probability sufficient to undermine

2    confidence in the outcome of the trial. Id. The relevant inquiry is not what counsel could have done;

3    rather, it is whether the choices made by counsel were reasonable. Babbitt v. Calderon, 151 F.3d

4    1170, 1173 (9th Cir. 1998).

5           With the passage of the AEDPA, habeas relief may only be granted if the state-court decision

6    unreasonably applied this general Strickland standard for ineffective assistance. Knowles v.

7    Mirzayance, 556 U.S. 111, 122 (2009). Accordingly, the question is not whether a federal court

8    believes the state court’s determination under the Strickland standard “was incorrect but whether that

9    determination was unreasonable–a substantially higher threshold.” Schriro v. Landrigan, 550 U.S.

10   465, 473 (2007); Knowles, 556 U.S. at 123. In effect, the AEDPA standard is “doubly deferential”

11   because it requires that it be shown not only that the state court determination was erroneous, but also

12   that it was objectively unreasonable. Yarborough v. Gentry, 540 U.S. 1, 5 (2003). Moreover, because

13   the Strickland standard is a general standard, a state court has even more latitude to reasonably

14   determine that a defendant has not satisfied that standard. See Yarborough v. Alvarado, 541 U.S. 652,

15   664 (2004) (“[E]valuating whether a rule application was unreasonable requires considering the rule’s

16   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-by-

17   case determinations.”)

18          b. Analysis

19          Petitioner complains that defense counsel should have presented the results of DNA testing at

20   trial. However, based on the record, the choices made by counsel appear reasonable. The video and

21   other trial evidence demonstrated that Petitioner beat and kicked the victim and he has failed to

22   demonstrate that there is a reasonable probability that such evidence if introduced would undermine

23   confidence in the outcome of the trial. Petitioner failed to show that counsel erred or that the error

24   resulted in any prejudice. The claim should be rejected.

25   IV.    CERTIFICATE OF APPEALABILITY

26          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a district

27   court’s denial of his petition, and an appeal is only allowed in certain circumstances. Miller-El v.

28   Cockrell, 537 U.S. 322, 335-336 (2003). The controlling statute in determining whether to issue a

                                                         12
1    certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

2           (a)      In a habeas corpus proceeding or a proceeding under section 2255 before a
            district judge, the final order shall be subject to review, on appeal, by the court of
3           appeals for the circuit in which the proceeding is held.

4           (b)     There shall be no right of appeal from a final order in a proceeding to test the
            validity of a warrant to remove to another district or place for commitment or trial a
5           person charged with a criminal offense against the United States, or to test the validity
            of such person's detention pending removal proceedings.
6
            (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
7           may not be taken to the court of appeals from—

8                   (A) the final order in a habeas corpus proceeding in which the detention
                            complained of arises out of process issued by a State court; or
9
                    (B) the final order in a proceeding under section 2255.
10
            (2) A certificate of appealability may issue under paragraph (1) only if the applicant has
11          made a substantial showing of the denial of a constitutional right.

12          (3) The certificate of appealability under paragraph (1) shall indicate which specific
            issue or issues satisfy the showing required by paragraph (2).
13
14          If a court denies a petitioner’s petition, the court may only issue a certificate of appealability

15   when a petitioner makes a substantial showing of the denial of a constitutional right. 28 U.S.C. §

16   2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists could

17   debate whether (or, for that matter, agree that) the petition should have been resolved in a different

18   manner or that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

19   Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

20          In the present case, the Court finds that Petitioner has not made the required substantial

21   showing of the denial of a constitutional right to justify the issuance of a certificate of appealability.

22   Reasonable jurists would not find the Court’s determination that Petitioner is not entitled to federal

23   habeas corpus relief debatable, wrong, or deserving of encouragement to proceed further. Thus, the

24   Court DECLINES to issue a certificate of appealability.

25   V.     ORDER

26          Accordingly, the Court ORDERS:

27          1. The petition for writ of habeas corpus is DENIED with prejudice;

28          2. The Clerk of Court is DIRECTED to enter judgment and close the case; and

                                                          13
1         3. The Court DECLINES to issue a certificate of appealability.

2
3    IT IS SO ORDERED.

4      Dated:   July 11, 2019                            /s/ Jennifer L. Thurston
5                                                 UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   14
